Citation Nr: 0940104	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-23 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include as due to inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to May 
1965.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

The medical evidence of record does not show that any of the 
Veteran's currently diagnosed respiratory disorders, 
including chronic obstructive pulmonary disorder (COPD) and 
pulmonary hypertension, are related to his military service, 
or to any incident therein, to include as due to any 
inservice asbestos exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service, to include as due to inservice 
asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

The RO's June 2006 letter advised the Veteran of the 
foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

With respect to the Dingess requirements, the RO's June 2006 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With this letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, service personnel records, as well 
as his identified VA and private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has also 
obtained a medical opinion concerning the etiology of the 
Veteran's current respiratory disorders.  Finally, there is 
no indication in the record that any additional evidence 
relevant to the issue being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA has issued certain procedures on asbestos-related diseases 
which provide guidelines for use in the consideration of 
compensation claims based on exposure to asbestos.  See VA 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, 
Chapter 2, Section C, para. 9 (September 29, 2006); see also 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The aforementioned manual notes that the inhalation of 
asbestos fibers can produce fibrosis and tumors, with 
interstitial pulmonary fibrosis (asbestosis) being the most 
common disease.  A clinical diagnosis of asbestosis requires 
a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea, end-respiratory rales over the lower lobes, 
compensatory emphysema, clubbing of the fingers at the late 
stages; and pulmonary function impairment and cor pulmonale 
which can be demonstrated by instrumental methods.  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, 
lung cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx, as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  Moreover, the risk 
of developing bronchial cancer is increased in current 
cigarette smokers who have had asbestos exposure.

This claim has previously been adjudicated as entitlement to 
service connection for COPD.  As noted below, the medical 
evidence of record shows findings of COPD and pulmonary 
hypertension.  Accordingly, this claim is most properly 
adjudicated as a claim of entitlement to service connection 
for a respiratory disorder. See Clemons v. Shinseki, __ 
Vet.App. __ (Feb. 19, 2009) (per curiam order).

Historically, the Veteran served on active duty in Navy from 
September 1961 to May 1965.  His report of separation, Form 
DD 214, listed his inservice specialty as SFN-4910 (ship 
fitter helper).  The Veteran's August 1961 enlistment 
examination noted that his lungs and chest were normal.  A 
September 1961 treatment report noted that he was 
hospitalized for treatment of bronchopneumonia.  The Veteran 
was discharged to duty just under three weeks later.  A 
November 1961 treatment report noted that the Veteran was 
again hospitalized for treatment of bronchopneumonia, 
organism undetermined.  He was discharged to duty status 
three days later.  A January 1963 treatment report noted 
treatment for pneumonia.  A follow-up treatment in January 
1963 listed a revised diagnosis of asthma, perennial, 
allergen unknown.  An April 1963 treatment report noted his 
complaints of recurrence of asthmatic difficulties.  A 
January 1965 treatment report noted the Veteran's complaints 
of asthma with mild wheezing.  The Veteran's May 1965 
discharge examination listed his lungs and chest as normal, 
and an x-ray examination of the chest was reported to be 
negative.

In March 2006, the Veteran filed his present claim seeking 
service connection for a respiratory disorder (claimed as 
asbestosis).  In support of his claim, the RO has obtained VA 
and private medical treatment records reflecting treatment 
for respiratory disorders beginning in 1998.  A June 1998 VA 
treatment report noted the Veteran's history of smoking two 
packs of cigarettes per day, and that he was not ready to 
quit.  The report concluded with a diagnosis of COPD, and 
indicated that the Veteran was using an albuterol inhaler.  
Subsequent treatment records revealed treatment for COPD, 
pulmonary hypertension, congestive heart failure and 
obstructive sleep apnea.  No diagnosis of asbestosis was 
indicated.  An April 2005 treatment report noted the 
Veteran's history of smoking three to four packs of 
cigarettes per day for over forty-five years.  

In October 2006, a VA respiratory examination was conducted.  
The VA examiner noted that the Veteran's claims folder had 
been reviewed.  The examination report noted the Veteran's 
inservice history of asbestos exposure, and that he tended to 
downplay his smoking history, but still reported smoking 1.5 
packs of cigarettes per day for about forty-two years.  The 
Veteran denied ever having been formally diagnosed with 
asbestosis, and his main complaint was dyspnea upon exertion.  
The VA examiner noted that the Veteran's chest x-rays in the 
past revealed persistent pleural effusions, but no evidence 
of pleural plaquing or fibrosis.  Following a physical 
examination, including pulmonary function testing, the report 
concluded with diagnoses of COPD, pulmonary hypertension, and 
no evidence of asbestosis.  The VA examiner opined that the 
Veteran's main pulmonary complaint was COPD, and that this 
condition was "less likely than not due to his asbestos 
exposure."  The VA examiner further opined that this 
condition was "more likely than not due to his significant 
smoking history."

In June 2007, an addendum to the October 2006 VA respiratory 
examination was obtained.  The addendum extensively detailed 
the Veteran's inservice treatment for breathing difficulties, 
wheezing, asthmatic bronchitis, and pneumonia.  The VA 
examiner noted that the Veteran's service medical records do 
not firmly establish a diagnosis of asthma.  The VA examiner 
further opined that the Veteran's current respiratory 
condition was "less likely than not caused by or the result 
of the treatment noted in his military service," and that it 
was "more likely than not" that his current respiratory 
condition is a result of a combination of his extreme smoking 
history along with obesity and pulmonary hypertension.  
Finally, the VA examiner opined regarding the progression of 
symptoms noted in the Veteran's service medical records that 
it is "less likely than not that his current condition is a 
result of residuals from those episodes of bronchitis and 
pneumonia."

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
service connection is not warranted for a respiratory 
disorder, including secondary to inservice exposure to 
asbestosis.  Initially, the Board notes that the Veteran's 
service medical records include respiratory conditions, 
including bronchitis and pneumonia.  However, the first post 
service diagnosis of a respiratory disorder is not shown 
until 1998, over thirty years after his discharge from the 
service.  This expansive period without complaints or 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim 
herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  
Moreover, the VA examiner herein has opined that no 
relationship exists between the Veteran's current respiratory 
condition and his inservice conditions.

As for the Veteran's contentions regarding his inservice 
exposure to asbestos, his statements are competent evidence 
as to what he experienced in service.  Moreover, the Board 
has no reason to doubt the credibility of the Veteran, and 
finds that the Veteran's service is consistent with at least 
some inservice asbestos exposure.  Nevertheless, the 
Veteran's statements alone can not be considered competent 
evidence on medical causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, the Veteran, as a lay person, can not provide 
competent evidence by his statements alone that observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Only independent medical evidence may be considered 
to support Board findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Thus, the Veteran's statements on causation 
cannot establish a link between his current respiratory 
disorder and his military service ending more than forty 
years ago.  

To the extent the Veteran asserts that his current 
respiratory disability began during service and has continued 
since service, the Board finds his statements lack 
credibility.  In this regard, the Veteran's assertions are 
contradicted by the contemporaneous service separation 
examination that showed normal findings concerning his lungs 
and chest.  Furthermore, the first competent medical evidence 
of a respiratory disorder was more than thirty years after 
service discharge and there is no competent evidence of 
record linking a current respiratory disorder to his military 
service.  No diagnosis of asbestosis has been established.  
Moreover, the VA examiner, following examination of the 
Veteran and a review of his claims folder opined that the 
Veteran's current respiratory condition was not related to or 
aggravated by his military service, including his inservice 
exposure to asbestosis.  The VA examiner indicated that the 
more likely cause of this condition was the Veteran's 
extensive history of smoking.  This opinion is more given 
greater probative weight than the Veteran's assertion that 
his respiratory condition began during service as the 
examiner has the medical expertise to render such an opinion 
on the etiology of the Veteran's current respiratory 
disability while the Veteran does not.   See Espiritu.  

The Board has considered the benefit of the doubt doctrine 
when making these findings.  However, the preponderance of 
the evidence is against the Veteran's claim.  38 U.S.C.A. 
5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a respiratory disorder is 
not warranted.  


	ORDER

Service connection for respiratory disorder, to include due 
to asbestos exposure, is denied.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


